Exhibit 10.8

FIFTH LOAN MODIFICATION AGREEMENT

This Fifth Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of February 19, 2015, by and between SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at 275 Grove Street, Suite 2-200, Newton, Massachusetts 02466 (“Bank”) and
IMPRIVATA, INC., a Delaware corporation, with its chief executive office located
at 10 Maguire Road, Lexington, Massachusetts 02421 (“Borrower”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of January 30, 2009,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of January 30, 2009, between Borrower and Bank, as amended by a First Loan
Modification and Reinstatement Agreement dated as of April 26, 2010, as further
amended by a Second Loan Modification Agreement dated as of May 24, 2011, and as
further amended by a certain Third Loan Modification and Reinstatement Agreement
dated as of December 12, 2012, and as further modified by a certain Fourth Loan
Modification and Reinstatement Agreement dated as of February 27, 2014 (the
“Fourth Loan Modification”) (as amended, the “Loan Agreement”). Capitalized
terms used but not otherwise defined herein shall have the same meaning as in
the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement (together with any other
collateral security granted to Bank, the “Security Documents”). Hereinafter, the
Security Documents, together with all other documents evidencing or securing the
Obligations shall be referred to as the “Existing Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modifications to Loan Agreement.

 

  1 The Loan Agreement shall be amended by deleting the following text,
appearing in Section 6.2(a):

“(i) as soon as available, but no later than thirty (30) days after the last day
of each month, a company prepared consolidated balance sheet and income
statement covering Borrower’s and each of its Subsidiary’s operations for such
month certified by a Responsible Officer and in a form reasonably acceptable to
Bank;”

and inserting in lieu thereof the following:

“(i) (1) as soon as available, but no later than thirty (30) days after the last
day of each month, a company prepared consolidated balance sheet and income
statement covering Borrower’s and each of its Subsidiary’s operations for such
month certified by a Responsible Officer and in a form reasonably acceptable to
Bank; provided, however, Borrower shall not be required to deliver the financial
statements described in this subsection (i) with respect to a particular month
if no Advance was outstanding or requested at any time during the period
commencing on the first day of such month through and including the date that is
thirty (30) days after the last day of such month, and (2) for any calendar
quarter for which the financial statements described in this subsection (i) were
not required to be delivered for any month in such quarter, Borrower shall
deliver to Bank, as soon as available, but no later than forty-five (45) days
after the last day of such quarter, a company prepared consolidated balance
sheet and income statement covering Borrower’s and each of its Subsidiary’s
operations for such quarter certified by a Responsible Officer and in a form
reasonably acceptable to Bank;”

 

1



--------------------------------------------------------------------------------

  2 The Loan Agreement shall be amended by deleting the following text,
appearing in Section 6.2 thereof:

“(b) Within thirty (30) days after the last day of each month, deliver to Bank a
duly completed Borrowing Base Certificate signed by a Responsible Officer, with
aged listings of accounts receivable and accounts payable (by invoice date).

(c) Within thirty (30) days after the last day of each month, deliver to Bank
with the monthly financial statements, a duly completed Compliance Certificate
signed by a Responsible Officer setting forth calculations showing compliance
with the financial covenants set forth in this Agreement.”

and inserting in lieu thereof the following:

“(b) (i) Within thirty (30) days after the last day of each month, deliver to
Bank a duly completed Borrowing Base Certificate signed by a Responsible
Officer, with aged listings of accounts receivable and accounts payable (by
invoice date); provided, however, Borrower shall not be required to deliver the
materials described in this subsection (b) for any month for which no Advance
was outstanding or requested at any time during the period commencing on the
first day of such month through and including the date that is thirty (30) days
after the last day of such month and (ii) together with each request for an
Advance if at such time there are no Advances outstanding.

(c) (i) Within thirty (30) days after the last day of each month, deliver to
Bank with the monthly financial statements, a duly completed Compliance
Certificate signed by a Responsible Officer setting forth calculations showing
compliance with the financial covenants set forth in this Agreement; provided,
however, Borrower shall not be required to deliver a Compliance Certificate with
respect to a particular month if no Advance was outstanding or requested at any
time during the period commencing on the first day of such month through and
including the date that is thirty (30) days after the last day of such month and
(ii) for any calendar quarter for which a Compliance Certificate was not
required to be delivered for any month in such quarter, Borrower shall deliver
to Bank, within forty-five (45) days after the last day of such quarter, a
Compliance Certificate signed by a Responsible Officer setting forth
calculations showing compliance with the financial covenants set forth in this
Agreement.”

 

  3 The Loan Agreement shall be amended by deleting the following text,
appearing in Section 6.7 thereof:

“6.7 Financial Covenants. Borrower shall maintain at all times, to be tested as
of the last day of each month, unless otherwise noted, on a consolidated basis
with respect to Borrower and its Subsidiaries:”

and inserting in lieu thereof the following:

 

2



--------------------------------------------------------------------------------

“6.7 Financial Covenant — Adjusted Quick Ratio. Borrower shall maintain at all
times, to be tested as of the last day of each month, on a consolidated basis
with respect to Borrower and its Subsidiaries an Adjusted Quick Ratio of at
least 1.25 to 1.0. Notwithstanding the foregoing, with respect to the first and
second months in any calendar quarter, Borrower shall not be required to comply
with the financial covenant set forth in this Section 6.7 for any such month to
the extent that no Advance was outstanding or requested (i) during such month
and (ii) after such month up to and including the date on which Bank receives
the applicable financial reporting evidencing Borrower’s Adjusted Quick Ratio
for such calendar quarter.”

 

  4 The Loan Agreement shall be amended by deleting the following definition,
appearing in Section 13.1 thereof:

“ “Revolving Line Maturity Date” is February 26, 2015.”

and inserting in lieu thereof the following:

“ “Revolving Line Maturity Date” is April 27, 2015.”

 

  5 The Loan Agreement shall be amended by deleting the Compliance Certificate
attached thereto as Exhibit D and inserting in lieu thereof the Compliance
Certificate attached hereto as Schedule 1.

4. FEES AND EXPENSES. Borrower shall reimburse Bank for all legal fees and
expenses incurred in connection with this amendment to the Existing Loan
Documents.

5. RATIFICATION OF PERFECTION CERTIFICATE. Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in a
certain Perfection Certificate dated as of December 12, 2012, and acknowledges,
confirms and agrees that the disclosures and information Borrower provided to
Bank in such Perfection Certificate have not changed, as of the date hereof
except as set forth on Schedule 3 to the Fourth Loan Modification.

6. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

7. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

8. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

9. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan

 

3



--------------------------------------------------------------------------------

Documents, unless the party is expressly released by Bank in writing. No maker
will be released by virtue of this Loan Modification Agreement.

10. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

[The remainder of this page is intentionally left blank]

 

4



--------------------------------------------------------------------------------

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

BORROWER: BANK: IMPRIVATA, INC. SILICON VALLEY BANK By:

/s/ Jeff Kalowski

By:

/s/ Kristy Vlahos

Name: Jeff Kalowski Name: Kristy Vlahos Title: CFO Title: Director



--------------------------------------------------------------------------------

Schedule 1

EXHIBIT D - COMPLIANCE CERTIFICATE

 

TO:        SILICON VALLEY BANK      Date:                                     
FROM:  IMPRIVATA, INC.     

The undersigned authorized officer of IMPRIVATA, INC. (“Borrower”) certifies
that under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (as amended, the “Agreement”), (1) Borrower is in compliance
for the period ending                     with all required covenants except as
noted below, (2) there are no Events of Default, (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, (4) Borrower, and each of its Subsidiaries, has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement, and (5) no Liens have been levied or claims made against Borrower
or any of its Subsidiaries relating to unpaid employee payroll or benefits of
which Borrower has not previously provided written notification to Bank.
Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

   Complies Monthly financial statements with    Monthly within 30 days (waived
for    Yes    No Compliance Certificate    any month for which no Advance was   
   outstanding or requested during the       period commencing on the first day
of       such month through and including the       date that is 30 days from
the end of       such month); within 45 days of the end       of each quarter in
which the monthly       financial statements and compliance       certificates
were not required to be       delivered for any month in such quarter    Annual
financial statement (CPA Audited)    FYE within 210 days    Yes    No 10-Q, 10-K
and 8-K    Within 5 days after filing with SEC    Yes    No Borrowing Base
Certificate (with A/R & A/P Agings and a    Monthly within 30 days at all times
   Yes    No deferred revenue report)    when any Advance is outstanding or   
   requested and together with each       request for an Advance if at such time
      there are no Advances outstanding    Operating Budgets and Projections   
FYE within 30 days    Yes    No



--------------------------------------------------------------------------------

Financial Covenant

   Required      Actual      Complies  

Maintain at all times, to be tested on a monthly basis (provided that, for the
first and second months in each calendar quarter, testing shall be waived if
there are no Obligations outstanding during any such months through and
including the date on which Bank receives the applicable financial reporting):

        

Adjusted Quick Ratio

     1.25:1.0         :1.0         Yes No   

The following financial covenant analysis and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

IMPRIVATA, INC.     BANK USE ONLY     Received
by:                                        
                                        By:                                     
                                                                  AUTHORIZED
SIGNER Name:                                     
                                                            
Title:                                     
                                                              
Date:                                     
                                                              
Verified:                                    
                                                         AUTHORIZED SIGNER      
  Date:                                     
                                                               Compliance
Status:             Yes         No